UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JORDI KEMOY GORDON,

                           Petitioner,

                    -v.-                            21 Civ. 3389 (KPF)

JAMES MCHENRY, as director,                               ORDER
Executive Office for Immigration
Review, et al.,

                           Respondents.

KATHERINE POLK FAILLA, District Judge:

      Earlier today, the Court held a telephonic conference with the parties

regarding Petitioner’s request to amend the Petition. As a result of those

discussions, and given that the Government has not objected to Petitioner’s

request, the Court hereby authorizes Petitioner to file an amended petition

pursuant to 28 U.S.C. § 2241 in the month of June 2021. The parties are

directed to file a joint letter regarding their proposed schedule for

Petitioner’s amendment and any supplemental briefing on the pending

motions on or before June 4, 2021. Moreover, the hearing scheduled for

June 10, 2021, is hereby ADJOURNED sine die.

      SO ORDERED.

Dated:      June 2, 2021
            New York, New York
                                             _________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
